Citation Nr: 1638300	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a recurrent gastrointestinal disorder to include gastroenteritis, appendectomy residuals, gastroesophageal reflux disease (GERD), and a hiatal hernia.  

2.  Entitlement to service connection for recurrent head trauma residuals to include facial trauma residuals, traumatic brain injury (TBI) residuals, headaches, disorientation, pressure, and an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


IINTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1979 to February 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Houston, Texas, Regional Office (Veteran) which denied service connection for both gastroenteritis and facial trauma residuals including disorientation, pressure, and headaches.  In June 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the Veteran.  A hearing transcript was prepared and incorporated into the record.  In August 2015, the Board reframed the issues on appeal as whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for gastroenteritis and service connection for head trauma residuals to include headaches, disorientation, pressure, and an acquired psychiatric disorder; determined that new and material evidence had been received to reopen the Veteran's claim for service connection for gastroenteritis; and remanded the issues of service connection for a gastrointestinal disorder and head trauma residuals to the Veteran for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Recurrent Gastrointestinal Disorder

The accredited representative asserts that the report of the November 2015 VA gastrointestinal examination conducted in accordance with the Board's Remand instructions is deficient as the examining VA physician's assistant failed to support her adverse opinion with any rationale.  He requests that the Veteran's appeal be remanded to the RO so that the Veteran may be afforded further VA gastrointestinal evaluation.  

The November 2015 VA gastrointestinal examination report states that the Veteran was diagnosed with GERD and a hiatal hernia.  The examiner commented that the "condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examining VA physician's assistant provided no express rationale for her adverse opinion and merely recited some of the gastrointestinal findings of record.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the absence of a rationale for the opinion advanced in the November 2015 VA examination report, the Board concludes that further VA gastrointestinal is necessary.  

Recurrent Head Trauma Residuals

A November 1979 service dental treatment entry states that the Veteran was "hit in mouth playing basketball."  He reported that he "had similar accident in June 79."  The Veteran exhibited mobile and displaced teeth numbers 9 and 10 which were repositioned and splinted.  In April 1979, VA established service connection for "traumatic intrusion, repositioned & splinted" teeth numbers 8, 9, and 10 for dental treatment purposes.  At the June 2015 Board hearing, the Veteran clarified that: "while I was in the Air Force ... playing basketball, ... I had ... two occasions where I was struck in the, struck in the head, head-to head contact;" "my teeth were knocked back both times;" and "I had to have them reset."  

The report of an April 2010 VA neurological examination states that the Veteran was diagnosed with "headaches/pressure, suspect sinus/allergy headaches given location and medical history of Veteran."  The examining physician's assistant concluded that, "[g]iven the lack of any TIB (sic) or 'head injury;' the delay of onset of headaches for 10 years; the lack of documentation of chronic headaches, the type/quality of headaches; and that the Veteran did not develop disorientation until many years following the initial injury, -headaches, pressure and disorientation are less likely as not related to the in-service injury of 1979."  Moreover, the Board notes that to ensure that TBI is properly evaluated for disability compensation purposes, VA developed a policy in 2007 requiring that one of four specialists - a psychiatrist, physiatrist, neurosurgeon or neurologist - complete TBI exams when VA does not have a prior diagnosis.  This was not accomplished here.  

The report of a November 2015 VA psychiatric examination conducted in accordance with the Board's Remand instructions states that the Veteran was diagnosed with major depressive disorder.  The Veteran was found to not have any diagnosed TBI residuals.  The examiner opined that the Veteran's major depressive disorder "is less likely as not a result of his military service or events that occurred in service."  The examiner commented that: "[t]he Veteran reports a minor physical injury while playing basketball in the service;" "[t]here are lay statements that were reviewed when he filed the claim [which] ... are inconsistent with the medical documentation of the onset for the mental health problems;" and "[a]s such, the statements are considered less reliable than the medical documentation."  

The Veteran sustained documented in-service head injuries and service connection for dental treatment purposes has been established for recurrent residuals of the Veteran's head injuries.  Therefore, the Board finds that the April 2010 VA neurological examination report and the November 2015 VA psychiatric examination report are inadequate for rating purposes to the extent that they were based on the erroneous finding that the Veteran did not sustain a significant in-service head trauma.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gastroenterological examination conducted by a physician in order to determine the nature and etiology of his recurrent gastrointestinal disorder and its relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent gastrointestinal disorder had its onset during active service; is etiologically related to the Veteran's in-service viral gastroenteritis and other gastrointestinal complaints; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

2.  Schedule the Veteran for a VA neurological examination conducted by a specialist physician that is allowed to conduct VA TBI examinations (a psychiatrist, physiatrist, neurosurgeon or neurologist ) in order to determine the nature and etiology of his claimed recurrent head trauma residuals.  If no recurrent head trauma residuals other than traumatic teeth number 8, 9, and 10 injury residuals are identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identify recurrent head trauma residuals had their onset during active service; are etiologically related to the Veteran's in-service head injuries; or otherwise originated during active service.  For purposes of rendering the requested opinion, the Veteran's in-service head trauma is to be conceded.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  Then readjudicated the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

